
	
		I
		111th CONGRESS
		1st Session
		H. R. 2667
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. McDermott (for
			 himself, Mr. Davis of Illinois, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend part B of title IV of the Social Security Act to
		  provide grants to States to establish or expand quality programs providing home
		  visitation for families with young children and families expecting
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Early Support for Families
			 Act.
		2.Grants to States
			 for quality home visitation programs for families with young children and
			 families expecting childrenPart B of title IV of the Social Security
			 Act (42 U.S.C. 621–629i) is amended by adding at the end the following:
			
				3Support for
				quality home visitation programs
					440.Home visitation
				programs for families with young children and families expecting
				children
						(a)PurposeThe purpose of this section is to improve
				the well-being and development of children by enabling the establishment and
				expansion of quality programs providing voluntary home visitation for families
				with young children and families expecting children.
						(b)Grant
				applicationA State that desires to receive a grant under this
				section shall submit to the Secretary, at such time and in such manner as the
				Secretary may require, an application for the grant that includes the
				following:
							(1)Description of
				home visitation programsA
				description of the high quality programs of home visitation for families with
				young children and families expecting children that will be supported by a
				grant made to the State under this section, the outcomes the programs are
				intended to achieve, and the evidence supporting the effectiveness of the
				programs.
							(2)Results of needs
				assessmentThe results of a statewide needs assessment that
				describes—
								(A)the number, quality, and capacity of home
				visitation programs for families with young children and families expecting
				children in the State;
								(B)the number and
				types of eligible families who are receiving services under the
				programs;
								(C)the sources and
				amount of funding provided to the programs;
								(D)the gaps in early
				childhood home visitation in the State, including identification of communities
				that are in high need of the services; and
								(E)training and
				technical assistance activities designed to achieve or support the goals of the
				programs.
								(3)AssurancesAssurances
				from the State that—
								(A)in supporting home visitation programs
				using funds provided under this section, the State shall identify and
				prioritize serving communities that are in high need of such services,
				especially communities with a high proportion of low-income families or a high
				incidence of child maltreatment;
								(B)the State will reserve 5 percent of the
				grant funds for training and technical assistance to the home visitation
				programs using such funds;
								(C)in supporting home visitation programs
				using funds provided under this section, the State will promote coordination
				and collaboration with other child and family services, health services, income
				supports, and other related assistance;
								(D)home visitation
				programs supported using such funds will, when appropriate, provide referrals
				to other programs serving children and families; and
								(E)the State will
				comply with subsection (i), and cooperate with any evaluation conducted under
				subsection (j).
								(4)Other
				informationSuch other information as the Secretary may
				require.
							(c)Allotments
							(1)Indian
				tribesFrom the amount
				reserved under subsection (m)(2) for a fiscal year, the Secretary shall allot
				to each Indian tribe that meets the requirement of subsection (d), if
				applicable, for the fiscal year the amount that bears the same ratio to the
				amount so reserved as the number of children in the Indian tribe whose families
				have income that does not exceed 200 percent of the poverty line bears to the
				total number of children in such Indian tribes whose families have income that
				does not exceed 200 percent of the poverty line.
							(2)States and
				territoriesFrom the amount
				appropriated under subsection (n) for a fiscal year that remains after making
				the reservations required by subsection (m), the Secretary shall allot to each
				State that is not an Indian tribe and that meets the requirement of subsection
				(d), if applicable, for the fiscal year the amount that bears the same ratio to
				the remainder of the amount so appropriated as the number of children in the
				State whose families have income that does not exceed 200 percent of the
				poverty line bears to the total number of children in such States whose
				families have income that does not exceed 200 percent of the poverty
				line.
							(3)ReallotmentsThe
				amount of any allotment to a State under a paragraph of this subsection for any
				fiscal year that the State certifies to the Secretary will not be expended by
				the State pursuant to this section shall be available for reallotment using the
				allotment methodology specified in that paragraph. Any amount so reallotted to
				a State is deemed part of the allotment of the State under this
				subsection.
							(d)Maintenance of
				effortBeginning with fiscal
				year 2011, a State meets the requirement of this subsection for a fiscal year
				if the Secretary finds that the aggregate expenditures by the State for quality
				programs of home visitation for families with young children and families
				expecting children for the then preceding fiscal year was not less than 100
				percent of such aggregate expenditures for the then 2nd preceding fiscal
				year.
						(e)Payment of
				grant
							(1)In
				generalThe Secretary shall make a grant to each State that meets
				the requirements of subsections (b) and (d), if applicable, for a fiscal year
				for which funds are appropriated under subsection (n), in an amount equal to
				the lesser of—
								(A)the reimbursable percentage of the eligible
				expenditures of the State for the fiscal year; or
								(B)the amount
				allotted to the State under subsection (c) for the fiscal year.
								(2)Reimbursable
				percentage definedIn paragraph (1), the term reimbursable
				percentage means, with respect to a fiscal year—
								(A)85 percent, in the
				case of fiscal year 2010;
								(B)80 percent, in the
				case of fiscal year 2011; or
								(C)75 percent, in the
				case of fiscal year 2012 and any succeeding fiscal year.
								(f)Eligible
				expenditures
							(1)In
				generalIn this section, the term eligible
				expenditures—
								(A)means expenditures
				to provide voluntary home visitation for as many families with young children
				and families expecting children as practicable, through the implementation or
				expansion of high quality programs that—
									(i)adhere to clear
				evidence-based models of home visitation that have demonstrated significant
				positive effects on important program-determined child and parenting outcomes,
				such as reducing abuse and neglect and improving child health and
				development;
									(ii)employ
				well-trained and competent staff, maintain high quality supervision, and show
				strong organizational capacity to implement such a program; and
									(iii)establish
				appropriate linkages and referrals to other community resources and supports;
				and
									(B)includes
				expenditures for training, technical assistance, and evaluations related to the
				programs.
								(2)Priority funding
				for programs with strongest evidence
								(A)In
				generalThe expenditures,
				described in paragraph (1), of a State for a fiscal year that are attributable
				to the cost of programs that do not adhere to a model of home visitation with
				the strongest evidence of effectiveness shall not be considered eligible
				expenditures for the fiscal year to the extent that the total of the
				expenditures exceeds the applicable percentage for the fiscal year of the
				allotment of the State under subsection (c) for the fiscal year.
								(B)Applicable
				percentage definedIn subparagraph (A), the term applicable
				percentage means, with respect to a fiscal year—
									(i)60
				percent for fiscal year 2010;
									(ii)55 percent for
				fiscal year 2011;
									(iii)50 percent for
				fiscal year 2012;
									(iv)45 percent for
				fiscal year 2013; or
									(v)40
				percent for fiscal year 2014.
									(g)No use of other
				federal funds for state matchA State to which a grant is made under this
				section may not expend any Federal funds to meet the State share of the cost of
				an eligible expenditure for which the State receives a payment under this
				section.
						(h)Waiver
				authority
							(1)In
				generalThe Secretary may waive or modify the application of any
				provision of this section, other than subsection (b) or (f), to an Indian tribe
				if the failure to do so would impose an undue burden on the Indian
				tribe.
							(2)Special
				ruleAn Indian tribe is
				deemed to meet the requirement of subsection (d) for purposes of subsections
				(c) and (e) if—
								(A)the Secretary
				waives the requirement; or
								(B)the Secretary
				modifies the requirement, and the Indian tribe meets the modified
				requirement.
								(i)State
				reportsEach State to which a
				grant is made under this section shall submit to the Secretary an annual report
				on the progress made by the State in addressing the purposes of this section.
				Each such report shall include a description of—
							(1)the services
				delivered by the programs that received funds from the grant;
							(2)the
				characteristics of each such program, including information on the service
				model used by the program and the performance of the program;
							(3)the
				characteristics of the providers of services through the program, including
				staff qualifications, work experience, and demographic characteristics;
							(4)the
				characteristics of the recipients of services provided through the program,
				including the number of the recipients, the demographic characteristics of the
				recipients, and family retention;
							(5)the annual cost of
				implementing the program, including the cost per family served under the
				program;
							(6)the outcomes
				experienced by recipients of services through the program;
							(7)the training and
				technical assistance provided to aid implementation of the program, and how the
				training and technical assistance contributed to the outcomes achieved through
				the program; and
							(8)the indicators and
				methods used to monitor whether the program is being implemented as
				designed.
							(j)Evaluation
							(1)In
				generalThe Secretary shall,
				by grant or contract, provide for the conduct of an independent evaluation of
				the effectiveness of home visitation programs receiving funds provided under
				this section, which shall examine the following:
								(A)The effect of home
				visitation programs on child and parent outcomes, including child maltreatment,
				child health and development, school readiness, and links to community
				services.
								(B)The effectiveness
				of home visitation programs on different populations, including the extent to
				which the ability of programs to improve outcomes varies across programs and
				populations.
								(2)Reports to the
				congress
								(A)Interim
				reportWithin 2 years after
				the date of the enactment of this section, the Secretary shall submit to the
				Congress an interim report on the evaluation conducted pursuant to paragraph
				(1).
								(B)Final
				reportWithin 4 years after the date of the enactment of this
				section, the Secretary shall submit to the Congress a final report on the
				evaluation conducted pursuant to paragraph (1).
								(k)Annual reports
				to the congressThe Secretary
				shall submit annually to the Congress a report on the activities carried out
				using funds made available under this section, which shall include a
				description of the following:
							(1)The high need
				communities targeted by States for programs carried out under this
				section.
							(2)The service
				delivery models used in the programs receiving funds provided under this
				section.
							(3)The
				characteristics of the programs, including—
								(A)the qualifications
				and demographic characteristics of program staff; and
								(B)recipient
				characteristics including the number of families served, the demographic
				characteristics of the families served, and family retention and duration of
				services.
								(4)The outcomes
				reported by the programs.
							(5)The research-based
				instruction, materials, and activities being used in the activities funded
				under the grant.
							(6)The training and
				technical activities, including on-going professional development, provided to
				the programs.
							(7)The annual costs
				of implementing the programs, including the cost per family served under the
				programs.
							(8)The indicators and
				methods used by States to monitor whether the programs are being been
				implemented as designed.
							(l)Reservations of
				fundsFrom the amounts appropriated for a fiscal year under
				subsection (m), the Secretary shall reserve—
							(1)$10,000,000 to pay
				the cost of the evaluation provided for in subsection (k), and the provision to
				States of training and technical assistance, including the dissemination of
				best practices in early childhood home visitation; and
							(2)after making the
				reservation required by paragraph (1), an amount equal to 3 percent of the
				amount so appropriated, to pay for grants to Indian tribes under this
				section.
							(m)AppropriationsOut of any money in the Treasury of the
				United States not otherwise appropriated, there is appropriated to the
				Secretary to carry out this section—
							(1)$100,000,000 for
				fiscal year 2010;
							(2)$250,000,000 for
				fiscal year 2011;
							(3)$400,000,000 for
				fiscal year 2012;
							(4)$550,000,000 for
				fiscal year 2013; and
							(5)$700,000,000 for
				fiscal year 2014.
							(n)Indian tribes
				treated as StatesIn this section, paragraphs (4), (5), and (6)
				of section 431(a) shall
				apply.
						.
		
